05/15/2020



                                                                                               Case Number: DA 19-0533
             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                        No. DA 19-0533


                           NATIONAL INDEMNITY COMPANY,
                                     Plaintiff and Appellant,

                                                v.

                                    STATE OF MONTANA,
                                     Defendant and Appellee

                                               and

                                  TERRY JELLESED, et al.,
                                           Interveners.


         ORDER GRANTING AMICUS CURIAE UNITED POLICYHOLDERS’
          MOTION FOR EXTENSION OF TIME TO FILE AMICUS BRIEF


        Upon consideration of amicus curiae United Policyholders’ Motion for Extension of

Time to File Amicus Brief, for good cause, and there being no objection, United Policyholders is

granted an extension of time of seven (7) days to file and serve its brief on or before May 22,

2020.




                                                                                    Electronically signed by:
                                                                                          Mike McGrath
                                                                             Chief Justice, Montana Supreme Court
                                                                                          May 15 2020